DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2009/0322257).
Figure 5 of Kim discloses a multi-output power converter configured to provide power to multiple loads, the multi-output power converter comprising:
(1) regarding Claim 18:
	a transformer (T1 T2) comprising a primary winding and multiple secondary windings having a plurality of secondary outputs, the primary winding configured to receive energy from a first power supply ([0069]);

a secondary switches block (Q1, Q2, Q3, Q4) electrically coupled to the plurality of secondary outputs and comprising a plurality of outputs, the plurality of outputs comprising:
a high voltage secondary output (Vs, STD_BY) electrically coupled to the multiple secondary windings via a diode; and
a lower voltage secondary output (Va, VM); and
a system control module configured to divert a secondary current from the high voltage secondary output to the lower voltage secondary output so as to reduce a reverse recovery current of the diode during the switching cycle ([0086], [0087]).
(2) regarding Claim 19:
	wherein the high voltage secondary output is a constant current (CC) output ([0087]-[0090]).
(3) regarding Claim 20:
	wherein the high voltage secondary output is a constant voltage (CV) output ([0087]-[0090]).
(4) regarding Claim 21:
	wherein a voltage of the high voltage secondary output is greater than a voltage of the lower voltage secondary output ([0087]-[0090]).
(5) regarding Claim 22:
	wherein the lower voltage secondary output is a constant voltage (CV) output ([0087]-[0090]).

	wherein the lower voltage secondary output provides an output comprising a voltage between five volts and twenty volts ([0087]-[0090]).
(7) regarding Claim 24:
	wherein the high voltage secondary output provides an output comprising a voltage between twenty volts and one hundred volts ([0087]-[0090]).
(8) regarding Claim 25:
	wherein the high voltage secondary output is configured to provide the secondary current to at least one light emitting diode (LED) (See Fig 4C [0025]-[0026]).
(9) regarding Claim 26:
	wherein the secondary switches block comprises the diode and a secondary switch; and wherein the system control module is configured to close the secondary switch to divert the secondary current to the lower voltage secondary output (See Fig 4C [0025]-[0026]).
(10) regarding Claim 27:
	wherein the system control module is configured to divert the secondary current in response to detecting a continuous conduction mode (CCM) (See Fig 4C [0025]-[0026]).
(11) regarding Claim 28:
	wherein the transformer comprises a secondary winding configured to provide a forward pin signal to the system control module ([0066], [0085]); and wherein the system control module is configured to divert the secondary current in response to detecting the continuous conduction mode from the forward pin signal ([0066], [0085]).
(12) regarding Claim 29:
	wherein the system control module is configured to receive a forward pin signal and to divert the secondary current in response to detecting the continuous conduction mode from the forward pin signal ([0066], [0085]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844